


Exhibit 10.2

 

DATED 13 February 2009

 

(1)           WHITTON PETROLEUM SERVICES LIMITED

 

and

 

(2)      CIE ANGOLA BLOCK 9 LIMITED

 

CIE ANGOLA BLOCK 20 LIMITED

 

CIE ANGOLA BLOCK 21 LIMITED

 

and

 

(3)           COBALT INTERNATIONAL ENERGY L.P.

 

 

 

 

 

RESTATEMENT AGREEMENT

 

RELATING TO

 

OVERRIDING ROYALTY AGREEMENTS

 

FOR BLOCKS 9, 20 AND 21 OFFSHORE ANGOLA

 

 

 

 

 

--------------------------------------------------------------------------------


 

THIS RESTATEMENT AGREEMENT is dated 13 February 2009 and made

 

BETWEEN

 

(1)                                 WHITTON PETROLEUM SERVICES LIMITED, a
Bahamian company which has its registered address at Suite E-2 Union Court
Building, Elizabeth Ave and Shirley St, Nassau, Bahamas (“Whitton”);

 

(2)                                 CIE ANGOLA BLOCK 9 LIMITED, a company which
is, at the date of this Restatement Agreement, a subsidiary of the Guarantor
(“Cobalt 9”),

 

CIE ANGOLA BLOCK 20 LIMITED, a company which is, at the date of this Restatement
Agreement, a subsidiary of the Guarantor (“Cobalt 20”),

 

CIE ANGOLA BLOCK 21 LIMITED, a company which is, at the date of this Restatement
Agreement, a subsidiary of the Guarantor (“Cobalt 21”); and

 

(3)                                 COBALT INTERNATIONAL ENERGY L.P., a company
organized and existing under the laws of the State of Delaware, with
headquarters at Two Post Oak Central, 1980 Post Oak Blvd, Suite 1200, Houston,
Texas, 77056, United States of America (the “Guarantor”),

 

(together with their respective successors and permitted assigns, individually a
“Party” and collectively the “Parties”).

 

WHEREAS:

 

(A)                               Whitton, Cobalt 9 and the Guarantor entered
into an overriding royalty agreement relating to Block 9 Offshore Angola dated 4
April 2008 (the “Block 9 Agreement”).

 

(B)                               Whitton, Cobalt 20 and the Guarantor entered
into an overriding royalty agreement relating to Block 20 Offshore Angola dated
4 April 2008 (the “Block 20 Agreement”).

 

(C)                               Whitton, Cobalt 21 and the Guarantor entered
into an overriding royalty agreement relating to Block 21 Offshore Angola dated
4 April 2008 (the “Block 21 Agreement”; the Block 9 Agreement, the Block 20
Agreement and the Block 21 Agreement hereinafter collectively referred to as the
“Agreements”).

 

(D)                               In consideration of the considerable
assistance provided by and continued assistance of Whitton to the Guarantor and
its Affiliates in its efforts to arrange:

 

(i)                                     a two hundred million Dollar
($200,000,000) investment by Sonangol or its affiliates in the Guarantor or its
Affiliates; and

 

(ii)                                  the proposed entry by the Guarantor and/or
its Affiliates into production sharing agreements, risk sharing agreements, risk
service agreements, concessions or similar agreements with Sonangol or any other
Government body and pursuant to which Cobalt is granted rights in oil and gas
production (or the proceeds thereof) in respect of an oil and gas block in the
Republic of Angola,

 

--------------------------------------------------------------------------------


 

the Parties have agreed with effect from the Effective Date (as defined below)
to replace the Block 9 Agreement, the Block 20 Agreement and the Block 21
Agreement with this single restated agreement (the “Restatement Agreement”), on
terms which are set out in Schedule 1 to this Restatement Agreement, providing
for, amongst other things, an entitlement of Whitton to receive royalty payments
from the Guarantor as set out therein, in respect of any oil and gas block
located in the Republic of Angola (including, for the avoidance of doubt, Blocks
9, 20 and 21 Offshore Angola) which may be awarded to the Guarantor or its
Affiliates.

 

NOW THEREFORE IT IS HEREBY AGREED as follows:

 

1.                                      PURPOSE AND DEFINITIONS

 

1.1                               This Restatement Agreement sets out the terms
and conditions upon and subject to which the Parties have agreed to:
(a) terminate the Block 9 Agreement, the Block 20 Agreement and the Block 21
Agreement; and (b) restate the Agreements.

 

1.2                               Except as otherwise defined herein, the terms
defined in the Agreements shall bear the same meaning when used in this
Restatement Agreement.

 

2.                                      TERMINATION OF BLOCK AGREEMENTS

 

Upon the execution of this Restatement Agreement, each of the Parties to this
Restatement Agreement hereby irrevocably and unconditionally:

 

(i)                                     agrees and acknowledges that, as at and
with immediate effect from the Effective Date (as defined below), the Agreements
and all of the terms contained therein (including without limitation any term
which is expressed to survive the termination of the Agreements) shall cease and
terminate and each Party shall be released and discharged from any and all
agreements, undertakings, covenants and obligations to be observed and performed
by them pursuant to or in connection with the Agreements (whether past, present
or future and whether actual or contingent); and

 

(ii)                                  waives, as at and with immediate effect
from the Effective Date (as defined below), any rights, claims, actions or
remedies of any kind whatsoever which it has or which it may have against the
other Parties under or in connection with the Agreements and hereby releases and
discharges each and every other Party from any and all liabilities whatsoever in
connection therewith.

 

3.                                      RESTATEMENT OF BLOCK AGREEMENTS

 

The agreement in the consolidated form set out in Schedule 1 to this Restatement
Agreement shall be effective on and with effect from the date of this
Restatement Agreement (the “Effective Date”).

 

4.                                      MISCELLANEOUS

 

4.1                               The provisions of Clauses 9.1 (
Confidentiality), 11 (Miscellaneous), 12 (Notices), 13 ( Governing Law and
Jurisdiction) and 14.1 to 14.5 (Dispute Resolution) of the Agreements shall be
incorporated into this Restatement Agreement as if set out in full

 

2

--------------------------------------------------------------------------------


 

in this Restatement Agreement and as if references in those Clauses to “this
Agreement” are references to this Restatement Agreement.

 

4.2                               This Restatement Agreement may be executed in
any number of counterparts all of which, taken together, shall constitute one
and the same agreement.

 

IN WITNESS WHEREOF the Parties have executed this Restatement Agreement on the
day and year first above written.

 

3

--------------------------------------------------------------------------------


 

Signed by:

/s/ David Faskell

 

 

 

Duly authorized for and on behalf of

 

Whitton Petroleum Services Limited

 

 

 

Name: David Faskell

 

Position: Director

 

 

 

 

 

Signed by:

/s/ Joseph H. Bryant

 

 

 

Duly authorized for and on behalf of

 

CIE Angola Block 9 Limited

 

 

 

Name: Joseph H. Bryant

 

Position: Chairman and Chief Executive Officer

 

 

 

 

 

Signed by:

/s/ Joseph H. Bryant

 

 

 

Duly authorized for and on behalf of

 

CIE Angola Block 20 Limited

 

 

 

Name: Joseph H. Bryant

 

Position: Chairman and Chief Executive Officer

 

 

 

 

 

Signed by:

/s/ Joseph H. Bryant

 

 

 

Duly authorized for and on behalf of

 

CIE Angola Block 21 Limited

 

 

 

Name: Joseph H. Bryant

 

Position: Chairman and Chief Executive Officer

 

 

 

 

 

Signed by:

/s/ Joseph H. Bryant

 

 

 

Duly authorized for and on behalf of

 

Cobalt International Energy, L.P.

 

 

 

Name: Joseph H. Bryant

 

Position: Chairman and Chief Executive Officer

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

RESTATED AGREEMENT

 

5

--------------------------------------------------------------------------------

 

DATED 13 February 2009

 

(1)                                 WHITTON PETROLEUM SERVICES LIMITED

 

and

 

(2)                                 COBALT INTERNATIONAL ENERGY L.P.

 

 

 

 

 

OVERRIDING ROYALTY AGREEMENT

 

RELATING TO

 

BLOCKS LOCATED OFFSHORE ANGOLA

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND INTERPRETATION

1

2.

OVERRIDING ROYALTY PAYMENT

5

3.

PROVISION OF INFORMATION

6

4.

WHITTON SERVICES

7

5.

LIABILITY

8

6.

REPRESENTATIONS AND WARRANTIES OF COBALT

8

7.

REPRESENTATIONS AND WARRANTIES OF WHITTON

9

8.

ASSIGNMENT

10

9.

TAXES AND COSTS

13

10.

CONFIDENTIALITY

14

11.

TERMINATION

14

12.

MISCELLANEOUS

15

13.

NOTICES

16

14.

GOVERNING LAW AND JURISDICTION

17

15.

DISPUTE RESOLUTION

17

 

i

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made this 13th day of February 2009 (the “Effective Date”)
BETWEEN:

 

(1)                                 WHITTON PETROLEUM SERVICES LIMITED,a
Bahamian company which has its registered address at Suite E-2 Union Court
Building, Elizabeth Ave and Shirley St, Nassau, Bahamas (the “Beneficiary” or
“Whitton”); and

 

(2)                                 COBALT INTERNATIONAL ENERGY L.P., a company
organized and existing under the laws of the State of Delaware, with
headquarters at Two Post Oak Central, 1980 Post Oak Blvd, Suite 1200, Houston,
Texas, 77056, United States of America (the “Cobalt”),

 

(together with their respective successors and permitted assigns, individually a
“Party” and collectively the “Parties”).

 

WHEREAS:

 

(A)                               The Beneficiary has provided and will continue
to provide Cobalt and its Affiliates with considerable assistance in its efforts
to arrange: (i) a two hundred million Dollar ($200,000,000) investment by
Sonangol or its affiliates in Cobalt or its Affiliates; and (ii) the proposed
entry by Cobalt and/or its Affiliates into Government Contracts with Sonangol or
other subsidiaries, departments or divisions of the Government.

 

(B)                               In consideration of the considerable
assistance provided by and continued assistance of the Beneficiary, Cobalt
wishes to grant to the Beneficiary certain rights to be paid royalties in
respect of production of crude oil only from Block 9, Block 20 and Block 21 and
crude oil and natural gas (where Cobalt has entitlement to such crude oil or
natural gas) from any other oil and gas block located in the Republic of Angola
in which Cobalt or its Affiliates has a participating interest (or any other
economic or equity interest) during the term of this Agreement (each a “Block”
and together, the “Blocks”), on the terms and subject to the conditions of this
Agreement.

 

NOW THEREFORE IT IS HEREBY AGREED as follows:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               In this Agreement (including in the recitals),
the following expressions shall have the following meanings:

 

“Accounting Procedure” means the accounting rules and procedures attached to and
forming part of any JOA;

 

“Affiliate” means, with respect to any Party, any other Person that directly or
indirectly (through one or more intermediaries) Controls, or is Controlled by,
or is under common Control with, such Party;

 

“Beneficiary’s Account” means such bank account of and in the name of the
Beneficiary as the Beneficiary shall specify by notice in writing to the other
Party promptly following the date of this Agreement (or such other account as
the Beneficiary may notify to the other Party in writing on not less than twenty
(20) Business Days’ notice);

 

--------------------------------------------------------------------------------


 

“Beneficiary’s Proportion” means two decimal point five percent (2.5%);

 

“Block 9” means block 9 offshore Angola;

 

“Block 20” means block 20 offshore Angola;

 

“Block 21” means block 21 offshore Angola;

 

“Block” and “Blocks” have the meaning given in the Recitals;

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks are
generally open for normal business in Houston, Texas and London, England;

 

“Cash Value” means, in respect of any Block, the market value (expressed in
Dollars) of the rights and obligations of the Beneficiary under this Agreement
in relation to such Block, based upon the amount in cash a willing transferee of
such rights and obligations would pay a willing transferor in an arm’s length
transaction;

 

“Change in Control” means, in respect of any entity, any direct or indirect
change in Control of such entity (whether through merger, sale of shares or
other equity interests, or otherwise) through a single transaction or series of
related transactions, from one or more transferors to one or more transferees,
and includes the liquidation, dissolution or winding up of such Party;

 

“Claimant” has the meaning given in Clause 15.2;

 

“Contractor” means the contractor (including all entities forming any contractor
group) under and in accordance with any Government Contract;

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of a majority or other controlling interest in the voting
securities or other equity ownership interest in such Person, by law, or by
agreement between Persons conferring such power or voting rights, and
“Controls”, “Controlled by” and other derivatives shall be construed
accordingly;

 

“Disclosing Party” has the meaning given in Clause 10.1;

 

“Dollars” and “$” means the currency of the United States of America;

 

“Effective Date” has the meaning given in the preamble to this Agreement;

 

“Expert” means the expert appointed in accordance with Clause 15.5;

 

“Expert Notice” has the meaning given in Clause 15.5;

 

“Full Payment Notice” has the meaning given in Clause 9.2(b);

 

“Government” means the Government of the Republic of Angola, including all
ministries and departments thereof and all federal, state, local or other
governmental authorities or organisations within the Republic of Angola and all
entities owned, operated or controlled by any such authorities or organisations;

 

2

--------------------------------------------------------------------------------


 

“Governmental Authority” means any government, or any political subdivision
thereof, including departments, courts, commissions, boards, bureaux,
ministries, agencies or other instrumentalities, and all entities owned,
operated, or controlled by any such government or subdivision thereof, including
those in the Republic of Angola;

 

“Government Contract” means any production sharing agreement, risk sharing
agreement, risk service agreement, concession or similar agreement entered into
by Cobalt or its Affiliates with Sonangol or any other Government body and
pursuant to which Cobalt or its Affiliates are granted rights in oil and gas
production (or the proceeds thereof) in respect of a Block, as from time to time
varied, supplemented, assigned and/or novated;

 

“Gross Petroleum” means, in respect of any Block, such quantity of crude oil and
natural gas as is: (i) produced in any Quarter from such Block and not used in
petroleum operations, less the cost recovery crude oil or gas (or equivalent
under the applicable Government Contract) from such Block; and (ii) allocated to
the Contractor under the Government Contract in respect of such Block;

 

“Gross Petroleum Value” means, subject to the provisions of Clause 2.1(b), for
any Quarter, the value of the Gross Petroleum for that Quarter, calculated as
the quantity of such Gross Petroleum multiplied by the Market Price;

 

“Heads of Agreement” means the heads of agreement dated 26 September 2007
between the Beneficiary and Cobalt;

 

“ICC Rules” has the meaning given in Clause 15.1;

 

“Intellectual Property Right” means any formula, process, invention,
improvement, utility model, trade mark, service mark,business name, copyright,
design right, patent, know-how, trade secret and any other intellectual property
right of any nature whatsoever throughout the world (whether registered or
unregistered and including all applications and rights to apply for the same)
which relates to or is used in connection with the business, operations or any
product or service of Cobalt or its Affiliates;

 

“Joint Operating Agreement” or “JOA” means any operating agreement, joint
operating agreement or similar agreement entered into between the Persons
constituting the Contractor under any Government Contract, as from time to time
varied, supplemented, assigned and/or novated;

 

“Market Price” means: (a) in the case of crude oil, the price determined in
accordance with Article 6 of the Republic of Angola Law on Taxation of Petroleum
Activities (Law No 13/04 of 24 December 2004); and (b) in the case of natural
gas, the price for the valuation of natural gas that may be agreed by the
Contractor and Sonangol for the purposes of the applicable Government Contract;

 

“Operator” means the Person designated as Operator under any JOA;

 

“Partner” means a Person which is a party to a JOA and one of the Persons
constituting the Contractor;

 

3

--------------------------------------------------------------------------------


 

“Percentage Interest” means, in respect of any Block or Government Contract, the
percentage interest share of Cobalt in the rights, title and interest of the
Contractor under such Block or Government Contract and any related JOA;

 

“Person” means any natural person, company, partnership, corporation,
association, trust, joint venture, unincorporated organisation or Governmental
Authority or any other legal entity;

 

“Public Official” means any person holding a legislative, administrative or
judicial office, including any person employed by or acting on behalf of a
public agency, a public enterprise, a public international organisation or a
Governmental Authority, including any state-owned, state-controlled or
state-operated entity;

 

“Quarter” means any period of three (3) consecutive months beginning after the
Effective Date on 1 January, 1 April, 1 July or 1 October or in respect of the
first Quarter, the period commencing on the Effective Date and ending on the day
before the commencement of the first full Quarter and in respect of the last
Quarter, the period commencing on, as the case may be, 1 January, 1 April, 1
July or 1 October and ending on the day of termination of this Agreement in
respect of the applicable Block;

 

“Receiving Party” has the meaning given in Clause 10.1;

 

“Recitals” means the recitals to this Agreement;

 

“Relevant Legislation” has the meaning given in Clause 7.1;

 

“Remaining Interest” has the meaning given in Clause 8.4;

 

“Representatives” has the meaning given in Clause 7.1;

 

“Respondent” has the meaning given in Clause 15.2;

 

“Services” means the services to be provided and the obligations to be performed
by Whitton under Clauses 4.1 and 4.2;

 

“Sonangol” means Sociedade Nacional de Combustiveis de Angola - Empresa Publica
(Sonangol, E.P.), a company with its headquarters in Luanda, Republic of Angola,
incorporated in accordance with Angolan Decree n° 52176 , of 9 June 1976;

 

“Substitute Assets” has the meaning given in Clause 8.3;

 

“Substitution Notice” has the meaning given in Clause 8.3;

 

“Tribunal” has the meaning given in Clause 15.2; and

 

“Withholding Notice” has the meaning given in Clause 9.2(a).

 

1.2                               All references to Clauses and Schedules are,
unless otherwise expressly stated, references to clauses of and schedules to
this Agreement.

 

4

--------------------------------------------------------------------------------


 

1.3                               The headings in this Agreement are inserted
for convenience only and shall be ignored in construing this Agreement.

 

1.4                               Any reference to any statute or statutory
instrument in this Agreement shall be a reference to the same as amended,
supplemented or re-enacted from time to time.

 

1.5                               Unless the context otherwise requires,
reference to the singular shall include the plural and vice versa, reference to
any gender shall include all genders.

 

1.6                               References in this Agreement to any other
agreement, document or instrument shall be construed and have effect as
references to the same as from time to time supplemented, amended and/or
novated.

 

1.7                               In this Agreement, the word “including” shall
be construed without limitation.

 

2.                                      OVERRIDING ROYALTY PAYMENT

 

2.1                               Subject to and in accordance with the terms of
this Clause 2:

 

(a)                                 in consideration of the performance by the
Beneficiary of its obligations under this Agreement, Cobalt shall pay to the
Beneficiary, in respect of each Block, for each Quarter from and including the
first Quarter in which the quantity of Gross Petroleum allocated to Contractor
under any Government Contract exceeds zero until this Agreement is terminated in
respect of such Block, an amount calculated as follows:

 

QP = BP x (PI x GPV)

 

Where:

 

QP is the payment to be made to the Beneficiary for such Quarter; BP is the
Beneficiary’s Proportion;

 

PI is Cobalt’s Percentage Interest share;

 

GPV is Gross Petroleum Value for such Quarter; and

 

(b)                                 where the relevant Government Contract is a
risk services agreement and not a production sharing agreement, the Parties
undertake to agree a “Production Sharing Agreement Economic Model’’, containing
economic terms equivalent to those in such risk services agreement, which model
shall be used for calculation of each Quarter’s Gross Petroleum Value. In such
circumstances, the quarterly calculation shall use the actual production and
costs as incurred on the relevant Block for the purposes of determining the
Gross Petroleum and Gross Petroleum Value.

 

2.2                               Any payments required to be made pursuant to
this Clause 2 shall be made in Dollars.

 

2.3                               In the event of any unitization of a Block,
the payments to be made to the Beneficiary pursuant to this Clause 2 shall be
calculated by reference to such percentage of production attributable to Cobalt
from the unit area as will allow the Beneficiary to

 

5

--------------------------------------------------------------------------------


 

receive payments in an amount which is no less and no more than an amount
equivalent to the payments that would have been so received if such unitization
had not occurred and such payments had been calculated in accordance with the
provisions of Clause 2.1.

 

3.                                      PROVISION OF INFORMATION

 

3.1                               Not later than twenty (20) Business Days after
the Operator has approved disbursements to the Partners for any Quarter in
accordance with the Accounting Procedure, Cobalt shall provide to the
Beneficiary in respect of such Quarter:

 

(a)                                 a statement setting out the calculation of
the amount payable to the Beneficiary pursuant to Clause 2.1 in respect of each
Block, including the Gross Petroleum, the Gross Petroleum Value and the Market
Price; and

 

(b)                                 such evidence and documentation as is
reasonably necessary to demonstrate the accuracy of such calculation and as is
consistent with such evidence and documentation in relation thereto as is
provided by Cobalt to its Partners (if any) in the relevant Block.

 

3.2                               Cobalt shall provide the Beneficiary with:

 

(a)                                 details of its plans and operations in
respect of any Block, including all such technical and economic assessments of
such Block as Cobalt may prepare or have available, as soon as reasonably
practicable, and in any event within five (5) Business Days after preparation of
such plans or commencement of such operations, whichever is the earlier; and

 

(b)                                 all such other information in relation to
such Block which is in Cobalt’s possession and which Whitton reasonably requires
to perform its obligations under this Agreement.

 

3.3                               The Beneficiary acknowledges and agrees that,
notwithstanding any other provision of this Agreement:

 

(a)                                 Cobalt and/or its Affiliates will be subject
to restrictions on the disclosure of information pursuant to the terms of any
Government Contract and JOA, and under any agreement entered into in connection
therewith and under applicable law, and Cobalt shall not be required to act in
contravention of such restrictions; and

 

(b)                                 the Beneficiary shall not have any right to
participate in, vote on or otherwise influence any operational and/or business
decisions of Cobalt or of the Contractor in connection with any Block; provided
however that Cobalt shall not initiate and/or implement any action, the
principal purpose of which is to reduce or otherwise adversely affect the
Beneficiary’s rights under this Agreement.

 

6

--------------------------------------------------------------------------------


 

4.                                      WHITTON SERVICES

 

4.1                               From the date of this Agreement Whitton shall,
subject to the further provisions of this Clause 4, provide support, assistance
and advice to Cobalt and its Affiliates in:

 

(a)                                 the negotiation, drafting, execution and
performance of any Government Contract in relation to any Block with Sonangol
and the Government and their respective representatives and affiliates;

 

(b)                                 any negotiations with Sonangol and the
Government and their respective representatives and affiliates in relation to
the potential award to Cobalt or its Affiliates of any Block; and

 

(c)                                  the establishment by Cobalt and its
Affiliates of its business and operations in the Republic of Angola.

 

4.2                               The services to be provided pursuant to Clause
4.1 shall:

 

(a)                                 include such services and support as Cobalt
may reasonably request from time to time on reasonable notice to Whitton; and

 

(b)                                 be provided by Whitton through the services
of Mr John Kennedy and such other employees or representatives of Whitton as
Cobalt may from time to time approve for such purpose.

 

4.3                               Cobalt acknowledges that Whitton may encounter
practical impediments in the performance of the Services, including failure by
Sonangol and/or the Government to attend meetings when arranged or to respond to
correspondence in a timely manner. Except as prevented by such impediments,
Whitton shall:

 

(a)                                 perform the Services with due diligence,
with all reasonable skill and care, and in compliance with all applicable laws
and regulations;

 

(b)                                 act in, and use its best efforts to promote
and protect, the interests of Cobalt and in accordance with the reasonable
directions and instructions of Cobalt to the extent that such directions or
instructions are not in conflict with the other provisions of this Agreement;

 

(c)                                  use its best efforts to devote to the
Services such of its and its employees’ and representatives’ time, attention and
resources as may be reasonable and necessary for the proper performance of the
Services; and

 

(d)                                 keep Cobalt fully informed as to Whitton’s
progress in performance of the Services and give to Cobalt such information
regarding the provision of Services and such information obtained by Whitton in
the course of performing the Services as Cobalt may reasonably require.

 

4.4                               Whitton shall immediately disclose to Cobalt
any conflict which arises between the interests of Cobalt and the interests of
Whitton or of any officer, director, employee, client or customer of Whitton, or
which arises as a result of any present or future appointment, employment or
other interest of Whitton or its Representatives.

 

7

--------------------------------------------------------------------------------


 

4.5                               Cobalt shall reimburse Whitton in accordance
with Clause 4.6 the amount (minus the amount of any value added tax or similar
tax or levy recoverable by Whitton) of all travel and hotel expenses properly
and reasonably incurred and documented by Whitton in the course of providing the
Services; provided however that any amount in excess of ten thousand Dollars
(US$ I 0,000) for any single expense shall only be incurred and reimbursed if
Cobalt has given its prior written approval of such expense.

 

4.6                               The amount of any expenses claimed by Whitton
pursuant to Clause 4.5 shall be included by Whitton in an invoice submitted to
Cobalt within thirty (30) days following the end of the month in which such
expenses were incurred, accompanied by valid receipts and such other evidence
and supporting documentation as Cobalt may require and, except where the amount
of any expenses so claimed is disputed in good faith by Cobalt, Cobalt shall
reimburse Whitton, by wire transfer to the Beneficiary’s Account, within thirty
(30) days following receipt of such invoice.

 

4.7                               Cobalt shall have the right to arrange for an
independent auditor of international repute, at Cobalt’s sole expense, to audit
the books and records (including accounting records) of Whitton which relate to
the Services performed by Whitton under this Agreement, including any costs or
expenses incurred by Whitton thereto, and Whitton shall ensure that any such
auditor appointed by Cobalt is provided with full access to all such reports and
documents.

 

4.8                               Whitton shall not use, disclose to any person
or exploit any Intellectual Property Right belonging to Cobalt without the prior
written consent of Cobalt.

 

5.                                      LIABILITY

 

5.1                               Notwithstanding any other provision of this
Agreement and subject to Clause 5.2, the maximum liability (including under
statute, tort (including liability for negligence but excluding liability for
death or personal injury), contract or otherwise) of Whitton to Cobalt in any
calendar year in respect of any liabilities, losses, damages, costs and expenses
incurred by Cobalt as the result of any breach of this Agreement by Whitton and
the performance of the Services by Whitton shall not exceed the greater of three
(3) million Dollars ($3,000,000)and twenty-five percent (25%) of the aggregate
amounts paid by Cobalt to Whitton under Clause 2 during the previous calendar
year.

 

5.2                               Nothing in this Agreement shall operate to
limit the liability of Whitton under or in connection with Clause 7.

 

6.                                      REPRESENTATIONS AND WARRANTIES OF COBALT

 

Cobalt warrants to the Beneficiary that:

 

(a)                                 it is duly formed and validly exists under
the laws of its place of formation;

 

(b)                                 it has the power and has taken all necessary
actions to enter into this Agreement, which Agreement will constitute legally
binding obligations of Cobalt and will not cause Cobalt to violate any
applicable law, judgement, order, permit or any other agreement, consent or
instrument binding upon Cobalt; and

 

8

--------------------------------------------------------------------------------

 

(c)                                  neither the signing and delivery nor the
performance of this Agreement by Cobalt will: (i) contravene or constitute a
default under any provision contained in any agreement, instrument, law,
judgement, order, licence, permit or consent by which Cobalt is further
affected; or (ii) cause any limitation on it or the power of its directors,
whether imposed by or contained in any document which contains or establishes
its constitution or in any law, order, judgement, agreement, instrument or
otherwise, to be exceeded; in the case of each of (i) and (ii), which is
material in the context of this Agreement.

 

7.                                      REPRESENTATIONS AND WARRANTIES OF
WHITTON

 

7.1                               Whitton represents, warrants, covenants and
undertakes that it, and its Affiliates, shareholders, officers, directors,
employees, agents and representatives (together, the “Representatives”):

 

(a)                                 in performance of the Services and in the
exercise of all rights and the discharge of all obligations under this
Agreement, shall comply in all material respects with all applicable laws,
rules, and regulations of Angola, the Bahamas, England and Wales, the United
States, and of any other jurisdictions the laws of which are applicable to such
Persons or their activities;

 

(b)                                 have complied and shall continue at all
times to comply with:

 

(i)                                     the principles described in the
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, signed in Paris on December 17, 1977, which entered into
force on February 15, 1999, and the Convention’s Commentaries;

 

(ii)                                  the United States Foreign Corrupt
Practices Act of 1977, as amended from time to time; and

 

(iii)                               all applicable laws, rules and regulations
of Angola, the Bahamas, England and Wales, or any other applicable jurisdiction,
dealing with bribery, corruption or improper or illegal payments, gifts, or
gratuities,

 

which principles, laws, rules and regulations are collectively the “Relevant
Legislation”.

 

7.2                               Without prejudice to the generality of Clause
7.1, Whitton represents, warrants, covenants and undertakes that it and its
Representatives have not made, offered, or authorized and will not make, offer,
or authorize any payment, gift, promise or anything of value or advantage,
whether directly or through any other person or entity, to or for the use or
benefit of any Public Official or any political party or political party
official or candidate for office.

 

7.3                               Whitton shall defend, indemnify and hold the
other Party harmless from and against any and all claims, damages, losses,
penalties, costs and expenses arising from or related to any breach by Whitton
or any of its Representatives of this Clause 7 and such indemnity obligation
shall survive termination or expiry of this Agreement.

 

9

--------------------------------------------------------------------------------


 

7.4                               Whitton shall, and undertakes that its
Representatives shall: (i) maintain adequate internal controls; (ii) keep books,
accounts and records that properly, fairly and accurately record and report all
transactions; (iii) not maintain any off-the book accounts or record any
non-existent expenditures; and (iv) not enter liabilities with incorrect
identification of their object or use false documents.

 

7.5                               No Party is in any way authorized to take any
action on behalf of the other Party that would result in inadequate or
inaccurate recording or reporting of assets, liabilities or any other
transaction, or which would put the other Party in violation of the Relevant
Legislation or of any other laws applicable to operations on any Block or to the
rights and obligations of the other Party under this Agreement.

 

7.6                               Whitton represents and warrants that there is
no existing family relationship or business relationship between it or any of
its Representatives and any Public Official or any political party or political
party official or candidate for office in or of the Republic of Angola and
agrees to promptly notify Cobalt of any such relationship that may arise during
the term of this Agreement.

 

7.7                               Whitton shall, and undertakes that its
Representatives shall, promptly respond in reasonable detail to any reasonable
inquiry from Cobalt in connection with the representations and warranties set
out in this Clause 7 and shall provide such documentary support as is available
and within Whitton’s or its Representatives’ control for such response as Cobalt
may reasonably request. Cobalt and its representatives shall be reasonably
entitled at any time and from time to time following reasonable written notice
to Whitton to conduct audits of the books and records of Whitton and its
Representatives, and to conduct discussions and interviews with the
Representatives of Whitton, to confirm continued compliance by Whitton and its
Representatives with the Relevant Legislation.

 

7.8                               Whitton acknowledges that Cobalt may conduct,
on an ongoing basis, due diligence, with respect to Whitton and its
Representatives and their compliance with the Relevant Legislation, which due
diligence may include, but not be limited to, conducting such number of
interviews with such Representatives as Cobalt or its counsel may consider
necessary or appropriate.

 

7.9                               As at the Effective Date, Whitton represents
and warrants that all responses provided to due diligence enquires made by
Cobalt or its advisers pursuant to Clause 7.8 above are true, complete and
accurate and Cobalt acknowledges that the due diligence undertaken to date in
respect of the above on Whitton and its Representatives has been satisfactory.

 

8.                                      ASSIGNMENT

 

8.1                               Subject to the further provisions of this
Clause 8, in the event that Cobalt and/or any of its Affiliates assigns to any
Person all or any part of its Percentage Interest in respect of any Block,
Cobalt may elect by notice in writing to Whitton:

 

(a)                                 in the instance that Cobalt and/or any of
its Affiliates is transferring to such Person all of its Percentage Interest in
such Block, to assign and transfer to such Person, subject to the provisions of
Clause 8.2, an equivalent proportion of its rights and obligations under this
Agreement; or

 

10

--------------------------------------------------------------------------------


 

(b)                                 in the instance that Cobalt and/or any of
its Affiliates is transferring to such Person only part of its Percentage
Interest in such Block, to retain all rights and obligations under this
Agreement, and amounts payable to Whitton by Cobalt under Clause 2 shall be
calculated as though the Percentage Interest of Cobalt remains unchanged
notwithstanding such assignment; or

 

(c)                                  pay to Whitton the Cash Value as expressly
agreed or determined in accordance with Clause 8.8, and on payment of such
agreed Cash Value this Agreement shall terminate in respect of the relevant
Block.

 

8.2                               (a)                                 Any
assignment of the rights and obligations of Cobalt under this Agreement pursuant
to Clause 8.l(a) shall be subject to: (i) the approval by Whitton of the
assignee, which approval shall not be unreasonably withheld or delayed; and
(ii) the execution by the Parties and the assignee of documentation giving
effect to the assignment and novation of this Agreement, and to the assumption
by the assignee of the applicable proportion of the rights and obligations
hereunder of Cobalt, in a form approved by Whitton, which approval shall not be
unreasonably withheld or delayed.

 

(b)                                 If Whitton does not: (i) so approve of the
assignee; or (ii) so approve the form of assignment and novation documentation
with the assignee, Cobalt shall be obliged, if so required by Whitton, to pay
the Cash Value (as agreed by the Parties or otherwise determined in accordance
with Clause 8.8) to Whitton, and on payment of such agreed Cash Value this
Agreement shall terminate in respect of the relevant Block.

 

8.3                               Where:

 

(a)                                 the consideration for any assignment of a
Percentage Interest by Cobalt and/or any of its Affiliates consists of an
interest in other oil and gas exploration and/or production assets outside or
inside the Republic of Angola (the “Substitute Assets”) and does not consist of
cash; and

 

(b)                                 Cobalt’s obligations under this Agreement
are neither transferred to the assignee pursuant to Clause 8.l(a) nor terminated
in respect of the relevant Block on payment of the Cash Value in accordance with
Clauses 8.1(c) and 8.2(b),

 

Whitton shall be entitled to submit a notice to Cobalt, not later than thirty
(30) days following written notification by Cobalt to Whitton of the completion
of any such assignment, seeking an interest in such Substitute Assets in
substitution for its rights under this Agreement in respect of such Block (a
“Substitution Notice”).

 

8.4                               Following receipt by Cobalt of a Substitution
Notice, Whitton shall retain its rights in respect of any interest in such Block
retained by Cobalt (“Remaining Interest”) in accordance with the terms of this
Agreement, but in relation to the Substitute Assets:

 

(a)                                 the Parties shall negotiate in good faith,
during a period of ninety (90) days after the date of such notice, the terms of
a royalty interest to be granted to Whitton in respect of oil and/or gas
produced from the Substitute Assets;

 

11

--------------------------------------------------------------------------------


 

(b)                                 the terms of any such royalty interest shall
be agreed between the Parties such as to grant to the Parties rights and
obligations in respect of the Substitute Assets which are of equivalent value to
and, subject to the foregoing provisions of this Clause, on equivalent terms as,
their rights and obligations under this Agreement, but taking account of any
continuing rights Whitton may have in respect of any Remaining Interest and the
value thereof; and

 

(c)                                  on execution by the Parties of an agreement
giving effect to such royalty interest in respect of the Substitute Assets, this
Agreement shall remain in force in respect of any Remaining Interest but shall
not apply to the Substitute Assets and if there is no Remaining Interest, this
Agreement shall terminate in respect of the relevant Block.

 

8.5                               Cobalt shall promptly notify Whitton in
writing of any Change of Control of Cobalt.

 

8.6                               On or following a Change in Control of Cobalt,
where so required by Whitton by notice in writing to Cobalt given within thirty
(30) days following notice by Cobalt of such Change in Control, Cobalt will pay
the Cash Value in respect of each Block (as agreed by the Parties or otherwise
determined in accordance with Clause 8.8 to Whitton within thirty (30) days
following such agreement or determination and this Agreement shall terminate on
the date on which payment of such Cash Value is made in full to Whitton.

 

8.7                               Notwithstanding anything to the contrary in
this Clause 8 where any discovery of hydrocarbons has been made in any Block
Cobalt may not, without the prior consent of Whitton, cause termination of this
Agreement (to the extent relating to such Block) by payment of the Cash Value at
any time prior to the earlier to occur of: (i) a declaration by the Contractor,
pursuant to any Government Contract, that such discovery constitutes a
commercial discovery and will be developed in accordance with such Government
Contract; and (ii) written confirmation by Cobalt that such discovery does not
constitute a commercial discovery and that Cobalt does not intend so to develop
such discovery.

 

8.8                               Where under this Agreement the Cash Value or
the value of the Substitute Assets are required to be determined for the
purposes of any payment to be made by Cobalt to Whitton:

 

(a)                                 for a period of fifteen (15) days following
notification by Cobalt to Whitton that Cobalt requires the Cash Value or the
value of the Substitute Assets to be determined, the Parties shall attempt in
good faith to agree the applicable Cash Value or value of the Substitute Assets;
and

 

(b)                                 if no agreement has been reached by the end
of such fifteen (15) day period, any Party shall be entitled to refer the matter
to an Expert as provided in Clause 15.5 for determination of the Cash Value or
the value of the Substitute Assets.

 

8.9                               Except in accordance with the foregoing
provisions of this Clause 8, a Party may not assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party (such consent not to be unreasonably withheld or delayed).

 

12

--------------------------------------------------------------------------------


 

9.                                      TAXES AND COSTS

 

9.1                               All payments made by Cobalt to the Beneficiary
under this Agreement shall be made in full without any set-off or deduction. The
Beneficiary shall be solely responsible for payment of all taxes (including
withholding tax, if any) levied or assessed on it in connection with payments
made to it by Cobalt pursuant to this Agreement and hereby undertakes to
indemnify Cobalt and its Affiliates against any payment required to be made by
any of them in respect of any taxation (including fines, penalties and interest)
levied or assessed on the Beneficiary.

 

9.2                               Notwithstanding Clause 9.1, if Cobalt is
required by applicable law or by any Governmental Authority to withhold tax from
any payment to be made to the Beneficiary under this Agreement:

 

(a)                                 Cobalt shall submit to the Beneficiary a
notice stating the existence of such requirement and setting out the basis on
which such withholding is required to be calculated (a “Withholding Notice”) and
shall provide to the Beneficiary copies of any notifications or other
correspondence from any Governmental Authority imposing such requirement and
shall provide to the Beneficiary such other information within its possession
concerning such requirement as the Beneficiary may reasonably request;

 

(b)                                 if, within thirty (30) days following
receipt of a Withholding Notice, the Beneficiary certifies to Cobalt, by notice
in writing (a “Full Payment Notice”), that such requirement does not apply and
that such withholding is not required to be made, Cobalt shall pay to the
Beneficiary an amount equal to any amount withheld by Cobalt in accordance with
the Withholding Notice and, subject to Clause 9.2(c), any further such payments
by Cobalt to the Beneficiary shall be paid without any such withholding (or
shall be increased such that the Beneficiary receives an amount calculated as if
such withholding was not required);

 

(c)                                  if the Beneficiary has not procured the
provision by the Government, or a mutually acceptable and recognised tax
authority, of written confirmation to Cobalt that no amounts are required to be
withheld as specified in the relevant Withholding Notice, Cobalt shall be
entitled to deduct from any future amount payable to the Beneficiary under this
Agreement an amount equal to all amounts paid to the Beneficiary which should
have been withheld in accordance with the terms of the Withholding Notice, and
if all such amounts have not been deducted by the second anniversary of any Full
Payment Notice, the Beneficiary shall immediately pay to Cobalt the remaining
amount which has not been so deducted;

 

(d)                                 if no Full Payment Notice is received by
Cobalt from the Beneficiary within thirty (30) days following submission of a
Withholding Notice, Cobalt shall be entitled to withhold tax from any payment to
be made at any time to the Beneficiary in accordance with the terms of such
Withholding Notice.

 

9.3                               Each of the Parties shall pay its own costs
and expenses (and those of its Affiliates) in connection with the negotiation
and execution of this Agreement and the documents executed pursuant hereto.

 

13

--------------------------------------------------------------------------------


 

10.                               CONFIDENTIALITY

 

10.1                        Any information provided by one Party (the
“Disclosing Party”) to any other Party (the “Receiving Party”) under or in
connection with this Agreement (including information provided pursuant to
Clause 3 and any information relating to the business or operations of Cobalt or
its Affiliates which is acquired by Whitton in performance of the Services)
shall be held confidential by the Receiving Party and shall not be divulged in
any way to any third party without the prior written approval of the Disclosing
Party, provided that the Receiving Party may, without such approval, disclose
such information to:

 

(a)                                 any of its Affiliates, provided the
Disclosing Party procures that such Affiliates keep the information disclosed
confidential; or

 

(b)                                 any outside professional consultants or
other professional advisers consulted in connection with this Agreement,
provided the Disclosing Party obtains a similar undertaking of confidentiality
(but excluding this proviso) from such consultants or advisers; or

 

(c)                                  any bank or financial institution from whom
such Party is seeking or obtaining finance, provided the Disclosing Party
obtains a similar undertaking of confidentiality (but excluding this proviso)
from such bank or institution; or

 

(d)                                 the extent required by any applicable law or
regulation or the requirements of any recognised stock exchange on which the
shares or other securities of the Disclosing Party or of any of such Party’s
Affiliates are listed; or

 

(e)                                  any court of competent jurisdiction acting
in pursuance of its powers or any arbitral tribunal or expert appointed pursuant
to Clause 15; or

 

(f)                                   the extent that such information becomes
public knowledge or for any other reason ceases to be confidential otherwise
than through breach of this undertaking.

 

10.2                        Cobalt acknowledges and agrees that the Beneficiary
acts as a professional consultant to Cobalt under the terms of this Agreement
and the Parties shall enter into such further or amended confidentiality
undertakings as are required for compliance with the provisions of any JOA and
Government Contract.

 

11.                               TERMINATION

 

11.1                        This Agreement shall continue in full force and
effect until the earlier of:

 

(a)                                 termination of this Agreement by written
agreement of the Parties;

 

(b)                                 termination of this Agreement by a Party on
fourteen (14) days’ written notice following material breach of any obligation,
representation or warranty by the other Party under this Agreement, where
written notice of such breach has been given to such other Party and such breach
is either not capable of being remedied or has not been remedied on the date
falling thirty (30) days after the date of such notice of breach. For the
avoidance of doubt, the Beneficiary shall only be deemed to be in material
breach of this Agreement where it fails to

 

14

--------------------------------------------------------------------------------


 

comply with the provisions of Clause 7 (Representations and Warranties), Clause
9 (Taxes and Costs) and Clause 10 (Confidentiality); or

 

(c)                                  termination by a Party on the insolvency,
winding-up, liquidation or dissolution of the other Party, including on the
appointment of any administrator, receiver, receiver-manager or administrative
receiver (or the equivalent in any applicable jurisdiction), or on the
presentation by any creditor of any application or petition for the same;
provided however, in the event of the insolvency, winding up, liquidation or
dissolution of Cobalt, and where in such instance, the interest of Cobalt in the
Blocks still retains independent value (prospective, production or otherwise) in
whole or in part, it is expressly agreed by the Parties that Whitton’s interests
hereunder shall be protected and maintained to the extent possible, such that in
the case of the sale or otherwise of the Blocks, in the settlement of any
damages, debts, collateral and/or residual value of Cobalt, to any third party,
the interest of Whitton hereunder shall be recognised and considered as a
non-Cobalt value component consistent with the terms and conditions of this
Agreement.

 

11.2                        Without prejudice to Clause 11.1, this Agreement
shall cease to have effect in respect of any Block upon:

 

(a)                                 payment by Cobalt to Whitton of the Cash
Value in respect of such Block (as agreed by the Parties or otherwise determined
in accordance with Clause 8.8) pursuant to the provisions of Clause 8.5;

 

(b)                                 the termination or expiry of the Government
Contract in relation to such Block (provided that, in the event of such
termination or expiry, this Agreement shall not terminate in respect of such
Block until all payments already required to be made by Cobalt under Clause 2
have been made to the Beneficiary), but without prejudice to any rights and
obligations of the Parties in respect of any Substitute Assets pursuant to
Clause 8.4.

 

12.                               MISCELLANEOUS

 

12.1                        This Agreement shall not constitute, involve or
require the grant, assignment or transfer by Cobalt to the Beneficiary of any
right, title or interest in or under any Government Contract or JOA or otherwise
entitle the Beneficiary to any rights or benefits of the Contractor thereunder.

 

12.2                        No waiver by any Party of any breach of a provision
of this Agreement shall be binding unless made expressly in writing. Any such
waiver shall relate only to the breach to which it expressly relates and shall
not apply to any subsequent or other breach.

 

12.3                        Where under this Agreement the consent or approval
of either Party is expressly required for any action by the other Party (other
than the incurring of any cost or expense), such consent or approval shall not
be unreasonably withheld, delayed or conditioned and shall be deemed to have
been granted in the event that no written objection is raised by such first
Party within fourteen (14) days following the receipt (where such receipt is
either acknowledged by such first Party or deemed in

 

15

--------------------------------------------------------------------------------


 

accordance with the provisions of Clause 13.2) of a written request for such
consent or approval.

 

12.4                        Nothing contained in this Agreement shall be
construed or have effect as constituting any relationship of employer and
employee, any agency arrangement or any partnership between Cobalt and Whitton
or any of its Representatives.

 

12.5                        This Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the Parties.

 

12.6                        This Agreement represents the entire agreement
between the Parties and supersedes all statements, warranties and
representations previously made by the Parties and their Affiliates and all
prior negotiations, proposals, statements of intent, understandings and
agreements, relating to the subject matter hereof, including the Heads of
Agreement. Each Party agrees that, save as expressly set out in this Agreement,
it will have no remedy in respect of any untrue representations or statements
made by the other Party or its advisers (unless made fraudulently) and upon
which it relied in entering into this Agreement.

 

12.7                        The Parties confirm that no provision of this
Agreement is intended to be enforceable by any Person who is not a party to this
Agreement.

 

12.8                        This Agreement may be executed in any number of
counterparts but shall not be effective until each Party has executed at least
one counterpart. Each counterpart shall constitute an original of this Agreement
but all the counterparts together shall constitute one and the same agreement.

 

12.9                        No amendment or variation of this Agreement shall be
effective unless it is in writing (which for this purpose does not include
email) signed by or on behalf of each of the Parties to this Agreement.

 

12.10                 The provisions of Clauses 12, 13, 14 and 15 shall survive
any termination of this Agreement as shall any other provision of this Agreement
which is expressly stated so to survive.

 

13.                               NOTICES

 

13.1                        Any notices given pursuant to this Agreement shall
be in writing and may be given by hand at, or sent by facsimile to, or sent by
email to, the appropriate address or facsimile number stated in Clause 13.3 (or
such other address as may be given for the purposes of this Agreement by notice
to the other Party).

 

13.2                        Any such notice given as aforesaid shall be deemed
to have been given at the time of delivery if delivered by hand (or on the first
Business Day following the day of delivery by hand if delivery did not take
place on a Business Day) or on the Business Day immediately following the day of
transmission if sent by facsimile or upon receipt of confirmation from the
addressee in the case of email.

 

16

--------------------------------------------------------------------------------


 

13.3                        The respective addresses for service are:

 

Beneficiary:

 

Caversham SA,

42 Rue du 31-Decembre,

PO Box 6193,

Ch-1211

Geneva 6

Switzerland

Attn: Valerie Chambers

 

Cobalt:

 

Two Post Oak Central,

1980 Post Oak Blvd., Suite 1200,

Houston, Texas 77056

Fax. 713.579.9196

Attn: General Counsel

 

14.                               GOVERNING LAW AND JURISDICTION

 

This Agreement shall be governed by and construed in accordance with the laws of
England and Wales, without reference to any choice of law principle that would
result in the application of any other law.

 

15.                               DISPUTE RESOLUTION

 

15.1                        Any dispute which arises between the Parties out of
or in connection with this Agreement, including any question regarding its
existence, validity or termination, but excluding any disputes required to be
resolved in accordance with Clause 15.5, shall be referred to and finally
resolved by arbitration under the rules of arbitration of the International
Chamber of Commerce (the “ICC Rules”) which rules are deemed to be incorporated
herein.

 

15.2                        The seat (or legal place) of arbitration shall be
London, England and notwithstanding Article 14.2 of the ICC Rules the hearings
shall be held at the seat unless the Parties agree otherwise. The arbitration
shall be conducted, and the award rendered, solely in the English language. The
tribunal shall consist of three (3) arbitrators (the “Tribunal”), one to be
nominated by the Party requesting arbitration as set forth in the ICC Rules (the
“Claimant”) and one by the Party named as respondent by the Claimant as set
forth in the ICC Rules (the “Respondent”). The Claimant and Respondent shall
nominate the third arbitrator. If the Claimant and the Respondent fail to agree
on the appointment of the third arbitrator within twenty (20) days of the
appointment of the Respondent’s arbitrator, or if either the Claimant or the
Respondent fails to nominate its own arbitrator, the ICC Court shall make such
appointment.

 

15.3                        Any award rendered in such arbitration shall be
final and binding on the Parties hereto and any judgement may be entered thereon
of any order of enforcement obtained in any courts having jurisdiction. To the
maximum extent permitted by law the Parties

 

17

--------------------------------------------------------------------------------


 

waive any right to refer any question of law or of fact and any right of appeal
on the law and/or merits to any court.

 

15.4                        Except to the extent necessary for proceedings
relating to enforcement of the arbitration agreement, any order of the Tribunal,
any award or other, related rights of the Parties, the fact of the arbitration,
the arbitration proceeding itself, all evidence, memorials or other documents
exchanged or used in the arbitration and the arbitrators’ award shall be
maintained in confidence by the Parties to the fullest extent permitted by
applicable law. However, a violation of this covenant shall not affect the
enforceability of this agreement to arbitrate or of the Tribunal’s award.

 

15.5                        Any dispute between Cobalt and the Beneficiary as to
the amount of any payment due pursuant to Clause 2 or as to the amount of the
Cash Value or as to the valuation of the Substitute Assets, and any other
dispute expressly stated in this agreement to be capable of being referred to
the Expert, shall be resolved by expert determination pursuant to this Clause
15.5. The Party requiring an expert to be appointed to resolve such dispute
shall give notice (the “Expert Notice”) to that effect to the other Party.
Cobalt and Whitton shall endeavour in good faith to agree upon an
internationally recognized accounting firm with experience in the international
oil and gas industry (the “Expert”) to be appointed for such purpose. If, within
fourteen (14) days after service of the Expert Notice, Cobalt and Whitton have
been unable to agree upon an Expert, either Party may request that the Expert be
appointed by the ICC International Centre for Expertise. The ICC Centre for
Expertise may consult such independent professional and/or technical advisors as
it deems necessary in order to make an informed appointment. The Expert shall be
afforded the same rights of access to books, records, accounts and documents in
the possession of Cobalt and Whitton as the Parties have in respect of each
other. The Expert shall be instructed to render his decision in writing not
later than thirty (30) days after his appointment which, in the absence of fraud
or manifest error, shall be final and binding on Cobalt and Whitton, and
settlement of payment shall be made within five (5) Business Days of such
decision (or such later date as is provided for payment under this Agreement).
The appointed Expert shall be deemed to be acting as an expert and not as an
arbitrator. The costs of the Expert shall be borne by Cobalt and Whitton in
equal proportions and shall be paid in advance.

 

18

--------------------------------------------------------------------------------
